                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SERINA BOWEN,

                     Plaintiff,                                 8:19CV270

       vs.
                                                         ORDER OF DISMISSAL
METHODIST FREMONT HEALTH,                                WITHOUT PREJUDICE
FREMONT HEALTH, DODGE COUNTY,
NEBRASKA, MIDLAND UNIVERSITY,
FREMONT COMMUNITY HEALTH
RESOURCES, KAREN HAASE, and KSB
SCHOOL LAW, PC, LLO,

                     Defendants.


      This matter is before the Court on the Unopposed Motion to Dismiss, ECF No. 27,

filed by Plaintiff Serina Bowen. Plaintiff no longer wishes to prosecute her claim against

Defendant Dodge County, Nebraska, and requests an Order dismissing Dodge County,

Nebraska from the above-captioned matter. Plaintiff represents she has conferred with

all defense counsel and there is no objection to the Motion. Accordingly,

      IT IS ORDERED:

      1. Plaintiff’s Unopposed Motion to Dismiss, ECF No. 27, is granted;

      2. Defendant Dodge County, Nebraska, is dismissed without prejudice as a

          party to this action; and

      3. The Clerk is directed to amend the caption to eliminate Defendant Dodge

          County, Nebraska.

      Dated this 3rd day of October, 2019.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge
